Citation Nr: 0727803	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  06-10 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than April 8, 
2003, for the award of service connection for post traumatic 
stress disorder (PTSD). 

2.  Entitlement to an effective date earlier than April 8, 
2003, for the award of entitlement to a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities.  

3.  Entitlement to an effective date earlier than April 8, 
2003, for the award of Dependents Education Assistance under 
38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In June 2007, the veteran presented testimony before the 
undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is of record.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  An unappealed rating decision dated in November 1995 
denied entitlement to service connection for PTSD.

3.  The veteran filed to reopen his claim for PTSD on April 
8, 2003.  A rating action in February 2004 awarded service 
connection for PTSD, and assigned a 70 percent disability 
rating.  It was further determined that the veteran was 
entitled to TDIU and Educational Assistance benefits, derived 
from the award of service connection for PTSD, and the 
effective date for all three awards was effective April 8, 
2003.

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 8, 
2003 for service connection for PTSD have not been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.400 
(2006).

2.  The criteria for an effective date earlier than April 8, 
2003 for a TDIU have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.400 (2006).

3.  The criteria for an effective date earlier than April 8, 
2003 for Dependents Education Assistance under 38 U.S.C.A. 
Chapter 35 benefits have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran ion correspondence 
from the RO dated in June 2003, September 2004, March 2006 
and April 2006.  The veteran was notified as to VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and the veteran was requested to send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).
The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of these letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.   

Factual Background

On the veteran's original application for benefits, received 
in September 1995, he indicated that he had not received any 
in-service treatment for the claimed disorder.  Service 
connection for PTSD was denied in an unappealed rating 
decision dated in November 1995; key evidence in support of 
the November 1995 rating determination included an October 
1995 VA examination report.  It recounted the veteran's 
reported history of Vietnam stressors but concluded, 
nevertheless, that there was no medical support for a 
diagnosis of PTSD at that time.  Absent a diagnosis of PTSD, 
there was no basis upon which to award service connection. 

It was indicated in the determination that service medical 
records and service personnel records were not available.  
However, since the November 1995 adverse rating, the 
veteran's personnel records along with some service medical 
records were associated with the claims file.  Notably, the 
records are silent for any signs of a psychiatric disorder, 
and no psychiatric disorder was diagnosed in service.  
Likewise, service personnel records added nothing to the 
information on the DD Form 214, which was of record at the 
time of the November 1995 decision.  In retrospect, those 
records would have only reinforced the basis for the denial 
of service connection for PTSD in 1995.  

The veteran filed to reopen his claim for PTSD on April 8, 
2003.  A December 2003 VA examination produced a diagnosis of 
PTSD, and service connection for PTSD, evaluated as 70 
percent disabling was established pursuant to a February 2004 
rating, effective from April 8, 2003.  Entitlement to TDIU 
and Dependents Educational Allowance were also established 
from April 8, 2003. 

A May 26, 1993 treatment record from the Vet Center was also 
located and associated with the claims file in April 2006.  
That record was associated with the claims file after 
entitlement to service connection for PTSD had been 
established.  That Vet Center record indicated a provisional 
diagnosis of "Depression, PTSD and R/O personality 
disorders."  The report requested thorough and extensive 
psychiatric and medical workup.  A June 1993 follow-up 
indicated that the veteran would possibly claim service 
connection for PTSD.  The veteran did file a claim for PTSD 
in September 1995.  As noted above, he was afforded a VA 
mental disorders examination, which concluded  that there was 
no medical support for a diagnosis of PTSD at that time.

A January 2006 note from a private physician indicated that 
the veteran had been hospitalized in November 1999 for 
treatment of depression and panic attacks.  

Analysis

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim or a claim 
reopened after a final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the claim, or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Additionally, if new and 
material evidence is received within the appeal period or 
prior to an appellate decision, the effective date will be as 
though the former decision had not been rendered.  38 C.F.R. 
§ 3.400(q)(1)(i).  Otherwise, if new and material evidence 
was received after a final disallowance, the effective date 
will be the date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).  

Evidence received from a private physician or layperson will 
be accepted as a claim if the matter is within the competence 
of the physician or lay person and shows the reasonable 
probability of entitlement to benefits.  See 38 C.F.R. § 
3.157(b)(2).  The date of receipt of such evidence is 
considered the date of claim.  Id.

The above referenced November 1995 rating determination is 
final inasmuch as the veteran did not perfect a timely appeal 
as to that determination.  38 U.S.C.A. § 7105.  Previous 
determinations that are final and binding will be accepted as 
correct and will not be disturbed in the absence of clear and 
unmistakable error.  

In accordance with the foregoing, the earliest available 
effective date in April 8, 2003, considering that was when 
the veteran filed to reopen his claim.  On that application, 
the veteran did not provide any information regarding post-
service treatment for any psychiatric disorder.  

In a January 2006 statement, the veteran's private internist 
reported the veteran was hospitalized for depression and 
panic attacks in 1999.  This was the first notice of post-
service psychiatric treatment, albeit not for PTSD.

The veteran's representative argues that the service records 
located subsequent to the November 1995 adverse rating 
provide a basis for an earlier effective date.  

Under VA regulations, if VA receives or associates with the 
claims folder relevant official service department records at 
any time after a decision is issued on a claim that had not 
been associated with the claims folder when VA first decided 
the claim, VA will reconsider the claim.  71 Fed. Reg. 
52,455-52,457 (September 6, 2006) (codified at 38 C.F.R. § 
3.156(c)).  This regulation comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of disability 
resulting from disease or injury subsequently service 
connected on the basis of the new evidence from the service 
department must be supported adequately by medical evidence.  
Where such records clearly support the assignment of a 
specific rating over a part or the entire period involved, a 
retroactive evaluation will be assigned accordingly except as 
it may be affected by the filing date of the original claim.  
Id.

A previously stated, the service medical records are silent 
for any signs of a psychiatric disorder, and no psychiatric 
disorder was diagnosed in service.  Likewise, service 
personnel records added nothing to the information on the DD 
Form 214, which was of record at the time of the November 
1995 decision.  In retrospect, those records would have only 
reinforced the basis for the denial of service connection for 
PTSD in 1995.  

Moreover, there was no earlier claim for TDIU or Dependents 
Educational Benefits.  Inasmuch as those claims derive from 
the award of 70 percent disability benefits and, in the 
absence of support for a 70 percent evaluation for PTSD 
earlier than April 8, 2003, there is no basis for an earlier 
effective date for those claims.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   




ORDER

Entitlement to an effective date earlier than April 8, 2003 
for service connection for PTSD is denied.

Entitlement to an effective date earlier than April 8, 2003 
for TDIU is denied.

Entitlement to an effective date earlier than April 8, 2003 
for Dependents Education Assistance under 38 U.S.C.A. Chapter 
35 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


